Citation Nr: 1100879	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  96-18 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
residuals of a gunshot wound to the left thigh.

2.  Entitlement to a rating in excess of 20 percent for the 
residuals of a shell fragment wound to the left shoulder with 
scarring.

3.  Entitlement to an initial, compensable rating for right ear 
hearing loss.  

4.  Entitlement to service connection for non-Hodgkin's lymphoma, 
to include as due to herbicide exposure.  

5.  Entitlement to service connection for residuals of a left 
femur fracture.  

6.  Entitlement to service connection for left hip arthritis.  

7.  Entitlement to service connection for left acromioclavicular 
joint arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 
1979.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from December 1980, September 1994, and April 2010 
rating decisions.  In the December 1980 rating decision, the 
Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in pertinent part, granted service 
connection and assigned initial, noncompensable ratings for 
superficial scars of the left thigh and left shoulder.  In the 
September 1994 rating decision, the RO granted service connection 
and assigned an initial noncompensable rating for right ear 
hearing loss, effective February 3, 1979.  In a February 1997 
rating decision, the RO granted a 30 percent rating for residuals 
of a gunshot wound to the left thigh, effective February 3, 1979 
and granted an increased, 10 percent, rating for the left thigh 
scar, effective May 6, 1993.  The RO also granted an increased, 
20 percent, rating for the residuals of a shell fragment wound to 
the left shoulder with scarring, effective February 3, 1979.      


During the pendency of the appeal, the Veteran's claims file was 
transferred to the jurisdiction of the RO in Baltimore, Maryland.  

In February 2002, the Veteran testified at a personal hearing 
before three Veterans Law Judges in Washington, DC.  A copy of 
the transcript of that hearing is of record.  Records show the 
Veteran failed to appear for a scheduled personal hearing in 
July 2004.  Therefore, his request for an additional personal 
hearing is considered as having been withdrawn.  See 38 C.F.R. 
§ 20.702 (2010).  The case was remanded for additional 
development in November 2002 and May 2006.

In September 2009, the Board granted a 10 percent rating for the 
residuals of a right ankle fracture, effective from August 10, 
1994, denied a rating in excess of 10 percent for residuals of a 
right ankle fracture after August 10, 1994, and granted a 10 
percent rating for residuals of a right thigh furuncle scar, 
effective February 21, 2007.  The Board also remanded claims for 
increased ratings for the Veteran's service-connected residuals 
of a gunshot wound to the left thigh and residuals of a shell 
fragment wound to the left shoulder with scarring for further 
development.  

In the September 2009 decision and remand, the Board noted that 
the Veteran had also raised issues of entitlement to service 
connection for non-Hodgkin's lymphoma, residuals of a left femur 
fracture, left hip arthritis, and left acromioclavicular joint 
arthritis.  The Board found that, in light of recent medical 
etiology opinions, these claims were inextricably intertwined 
with the left thigh and left shoulder increased rating issues, 
and instructed that the claims for service connection for non-
Hodgkin's lymphoma, residuals of a left femur fracture, left hip 
arthritis, and left acromioclavicular joint arthritis should be 
adequately developed and adjudicated.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 
(1991) (issues are "inextricably intertwined" when a decision 
on one issue would have a "significant impact" on a veteran's 
claim for the second issue).  In the April 2010 rating decision, 
the Appeals Management Center (AMC) denied service connection for 
non-Hodgkin's lymphoma, residuals of a left femur fracture, left 
hip arthritis, and left acromioclavicular joint arthritis.  The 
Veteran filed a notice of disagreement (NOD) with these denials 
in November 2010.  

The Board notes that, in its November 2002, May 2006, and 
September 2009 decisions, it referred a claim for a higher rating 
for right ear hearing loss to the Agency of Original Jurisdiction 
(AOJ) for appropriate action.  However, as noted above, in the 
September 1994 rating decision, the RO granted an initial 0 
percent rating for right ear hearing loss.  The Veteran filed a 
notice of disagreement (NOD) with this rating decision in July 
1995 and a statement of the case (SOC) was issued in April 1996.  
The Veteran submitted a timely substantive appeal in May 1996.  
Accordingly, an appeal as to this matter was perfected.  See 38 
C.F.R. § 20.200 (2010) (appeal consists of a timely filed notice 
of disagreement and, after issuance of a statement of the case, a 
substantive appeal).  The claim for a higher rating for right ear 
hearing loss was addressed in a June 1997 supplemental SOC (SSOC) 
as well as the Veteran's representative's September 2002 Informal 
Hearing Presentation (IHP).  In the IHP, the Veteran's 
representative specifically stated that the Veteran had not 
withdrawn his claim for a higher rating for right ear hearing 
loss from appellate review.  As there is no indication that the 
Veteran has withdrawn this claim from appellate review, and, in 
light of the need for further development, this matter is 
addressed in the remand below.  

In the September 2009 decision and remand, the Board also 
highlighted that several other issues had been raised by the 
Veteran, but had not yet been adjudicated by the AOJ.  
Specifically, the Board noted that, in May 2006 and November 2002 
remands, it referred to the RO the issue of whether adequate 
notice had been provided as to a December 4, 1980, denial of 
entitlement to service connection for low back strain and 
residuals of bronchopneumonia, as well as claims for an earlier 
effective date for a grant of service connection for a left wrist 
condition, a separate evaluation for a tender and painful scar of 
the left wrist as a residual of a shell fragment wound of that 
wrist, service connection for low back disability secondary to 
service-connected disability, an earlier effective date for a 
grant of service connection for hypertension, service connection 
for a right knee disability secondary to the gait disturbance 
caused by service-connected left knee and ankle disabilities, an 
evaluation in excess of 20 percent for ventral/umbilical hernia, 
a compensable rating for a hiatal hernia secondary to service-
connected ventral hernia, and a rating in excess of 10 percent 
for traumatic sensory neuropathy of the external cutaneous nerve 
of the left thigh.  As there was no indication these matters were 
subsequently addressed by the RO the issues were again referred 
to the AMC/RO for appropriate action.  The Board emphasized to 
the AMC/RO that these issues were to be addressed in a timely 
manner.  

Despite the foregoing, there is simply no indication that the 
AMC/RO has addressed the claims which were previously referred 
for appropriate action in November 2002, May 2006, and September 
2009.  In addition, the Board notes that, during an April 1996 RO 
hearing, the Veteran's representative raised a claim for service 
connection for a shell fragment wound of the left little finger.  
The AMC/RO is hereby notified that the following issues should be 
addressed in a timely manner:  

Whether adequate notice had been provided as to a 
December 4, 1980, denial of entitlement to service 
connection for low back strain and residuals of 
bronchopneumonia.  

Entitlement to service connection for low back 
disability, as secondary to service-connected 
disability.  

Entitlement to an earlier effective date for a grant 
of service connection for a left wrist condition.  

Entitlement to a separate evaluation for a tender and 
painful scar of the left wrist as a residual of a 
shell fragment wound of that wrist.  

Entitlement to an earlier effective date for a grant 
of service connection for hypertension.  

Entitlement to service connection for a right knee 
disability secondary to the gait disturbance caused by 
service-connected left knee and ankle disabilities.  

Entitlement to an evaluation in excess of 20 percent 
for ventral/umbilical hernia.  

Entitlement to a compensable rating for a hiatal 
hernia secondary to service-connected ventral hernia.  

Entitlement to a rating in excess of 10 percent for 
traumatic sensory neuropathy of the external cutaneous 
nerve of the left thigh.  

Entitlement to service connection for a shell fragment 
wound of the left little finger.  

The above-listed issues have been raised by the record, 
but have not been adjudicated by the AOJ.  Therefore, the 
Board does not have jurisdiction over these issues and 
they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

Unfortunately, the claims file reflects that further action on 
the claims on appeal is warranted, even though such action will, 
regrettably, further delay an appellate decision in this appeal.

As noted in the introduction, in an April 2010 rating decision, 
the AMC denied service connection for non-Hodgkin's lymphoma, 
residuals of a left femur fracture, left hip arthritis, and left 
acromioclavicular joint arthritis.  In November 2010, the Veteran 
filed an NOD with this denial.  The Veteran has yet to be issued 
an SOC regarding these claims.  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the United States Court of Appeals for Veterans 
Claims (Court) held that when an appellant files a timely notice 
of disagreement and there is no statement of the case issued, the 
Board should remand, rather than refer, the issue to the RO for 
the issuance of a statement of the case.  Consequently, these 
matters will be remanded for the issuance of an SOC.  

In the September 2009 decision and remand, the Board noted that 
the claims for service connection for non-Hodgkin's lymphoma, 
residuals of a left femur fracture, left hip arthritis, and left 
acromioclavicular joint arthritis were inextricably intertwined 
with the claims for higher ratings for the service-connected 
residuals of a gunshot wound to the left thigh and residuals of a 
shell fragment wound to the left shoulder.  Notably, the Veteran 
was afforded a VA examination to evaluate his service-connected 
left thigh and left shoulder disabilities in February 2007.  In 
regard to the left thigh, the examiner noted that, the Veteran 
sustained shrapnel and gunshot wounds in service, and, in 
September 2006, he sustained a pathological femoral fracture and 
was found to have a malignant lesion of non-Hodgkin's lymphoma in 
the area.  In regard to the diagnosis of left thigh shrapnel 
injury, the examiner opined that the past symptoms were likely to 
have been secondary to his shrapnel injury, whereas current 
symptoms were likely to be secondary to the pathological 
fracture.  The examiner added that non-Hodgkin's lymphoma was not 
likely to be secondary to the past injury.  In regard to the left 
shoulder, the examiner noted that, during service, the Veteran 
dislocated the left shoulder and subsequently had a shrapnel 
injury to the area.  X-ray of the left shoulder revealed 
degenerative osteoarthritis of the acromioclavicular joint.  The 
examiner diagnosed left shoulder dislocation, opining that the 
Veteran's ongoing symptoms were more likely to be secondary to 
this than to degenerative arthritis.  The examiner also diagnosed 
left shoulder shrapnel injury, opining that ongoing symptoms were 
more likely to be secondary to this than to degenerative 
arthritis.  In an October 2007 supplemental opinion, the examiner 
opined that left shoulder degenerative arthritis was unlikely to 
be secondary to retained shrapnel.  

It should be noted that the Veteran served in Vietnam, and non-
Hodgkin's lymphoma is a presumptive disease for Vietnam veterans 
(38 C.F.R. § 3.309(e)).  A VA physician has confirmed the 
diagnosis.  Further, a VA orthopedic physician has confirmed that 
the left femur fracture was a pathologic fracture, not a 
traumatic fracture.  A pathologic fracture occurs when a bone 
breaks in an area that is weakened by another disease process.  
The AMC/RO should further review these issues prior to the 
issuance of a statement of the case.

As discussed in the Board's prior remand, the claims for service 
connection for non-Hodgkin's lymphoma, residuals of a left femur 
fracture, left hip arthritis, and left acromioclavicular joint 
arthritis are inextricably intertwined with the claims for higher 
ratings for the service-connected residuals of a gunshot wound to 
the left thigh and residuals of a shell fragment wound to the 
left shoulder.  As such, a decision on these claims for higher 
ratings at this time would be premature.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 
(1991).  

Moreover, as also discussed in the September 2009 remand, the 
February 2007 VA examiner did not address whether the Veteran's 
left acromioclavicular joint arthritis was incurred as a result 
of his shoulder dislocation in service, did not identify the 
specific symptoms felt to be attributable to the service-
connected left thigh and left shoulder disabilities, and did not 
address pertinent medical evidence dated in December 2005 
indicating advanced degenerative arthritis of the left hip joint 
with a piece of shrapnel adjacent to the greater trochanteric 
bone.  The Board noted that an additional medical opinion was 
required to distinguish any present symptoms found to be related 
to a nonservice-connected disability from the service-connected 
disorders.  

The Veteran was afforded a VA examination in June 2010.  While 
the examiner described the Veteran's current symptoms in regard 
to the left thigh and left shoulder, she did not specifically 
distinguish symptoms attributable to his service-connected and 
nonservice-connected disorders.  Rather, in discussing the 
effects of his disabilities on occupational and daily activities, 
the examiner's diagnosis in regard to the left thigh was 
residuals of shell/shrapnel injury and non-Hodgkin's lymphoma 
causing left femur fracture.  The diagnosis in regard to the left 
shoulder was left rotator cuff tendonitis; however, she did not 
provide an opinion regarding whether left rotator cuff tendonitis 
was incurred as a result of service, to include the in-service 
shoulder dislocation and/or shell fragment wound.    

Because VA undertook to provide a VA examination to evaluate the 
service-connected left thigh and left shoulder disabilities, the 
Board must ensure that such an examination is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. 
Nicholson, 21 Vet. App. 120 (2007).  The claims file should be 
returned to the June 2010 VA examiner to provide an opinion 
distinguishing symptoms attributable to the nonservice-connected 
and service-connected disorders.  The examiner should also 
provide an opinion regarding the relationship between left 
acromioclavicular joint arthritis and/or rotator cuff tendonitis 
and service, to include the in-service shoulder dislocation and 
shell fragment wound, and should address the December 2005 
evidence indicating advanced degenerative arthritis of the left 
hip joint with a piece of shrapnel adjacent to the greater 
trochanteric bone.  

The AMC/RO should arrange for the Veteran to undergo a VA 
orthopedic examination to provide the previously requested 
opinions.  The Board points out that if it is not medically 
possible to distinguish the effects of service-connected and 
nonservice-connected disorders, the reasonable doubt doctrine 
mandates that all signs and symptoms be attributed to the 
Veteran's service-connected disorder.  See Mittleider v. West, 11 
Vet. App. 181 (1998).

In addition, review of the claims file reflects that there are 
outstanding treatment records which are potentially pertinent to 
the claims on appeal.  Specifically, the record reflects that the 
Veteran received treatment for his September 2006 left femoral 
fracture at Altoona Regional Health Hospital.  In November 2010, 
the Veteran submitted a copy of a letter dated in November 2009, 
in which he stated that he was initially treated at Altoona 
Regional Health Hospital on September 10 and 11, 2006, and that 
he had received all subsequent treatment at the Washington VA 
Medical Center (VAMC).  He reported that all of his records from 
the Altoona facility were hand carried to the VAMC for inclusion 
in the record.  Nevertheless, records of treatment from Altoona 
Regional Health Hospital are not currently associated with the 
claims file.  VA has a duty to obtain relevant records of 
treatment reported by private physicians.  Massey v. Brown, 7 
Vet. App. 204 (1994).  As these records are potentially pertinent 
to the claim for a higher rating for the service-connected left 
thigh disability, the AMC/RO should attempt to associate these 
records with the claims file.  

In addition, the most recent records of VA treatment currently 
associated with the claims file are dated in February 2008.  In 
correspondence received in March 2009, the Veteran stated that he 
received all chemotherapy and follow-up treatment for his left 
femur fracture and non-Hodgkin's lymphoma at the Washington VAMC.  
He added that he was still under doctors' care at the Washington 
VAMC.  This statement indicates that more recent records of VA 
treatment are available.  As any records of VA treatment since 
February 2008 are potentially pertinent to the appeal and within 
the control of VA, they should be obtained and associated with 
the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In regard to the claim for a higher rating for right ear hearing 
loss, the Veteran was last afforded a VA examination to evaluate 
this disability in August 1994, prior to the September 1994 
rating decision which granted service connection and assigned an 
initial noncompensable rating.  In his September 2002 IHP, the 
Veteran's representative indicated that the Veteran claimed that 
this disability was worse than when originally rated.  The 
Veteran is entitled to a new VA examination where there is 
evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); Caffrey, 6 Vet. App. at 381; VAOPGCPREC 11-
95 (1995).  Accordingly, the Veteran should be afforded a new VA 
examination to evaluate his service-connected right ear hearing 
loss.   

Finally, the Board notes that it does not appear that the Veteran 
has been provided notice required by the Veterans Claims 
Assistance Act of 2000 (VCAA) on the issue of entitlement to a 
higher initial rating for right ear hearing loss.  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that once service connection is granted and an effective 
date and rating have been assigned, the claim is substantiated 
and further VCAA notice is not needed.  While the Court's holding 
in Dingess suggests that such notice is not required because the 
service connection claim has been substantiated, since the claim 
is being remanded, additional notice specific to this issue is 
appropriate.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. The AMC/RO should provide the Veteran 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
advises him of the information and evidence 
necessary to substantiate his claim for a 
higher initial rating for right ear hearing 
loss.  

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated him for any of the disabilities 
remaining on appeal.  Of particular interest 
are records from the Altoona Regional Health 
Hospital (dated in September 2006) and the 
Washington VAMC (since February 2008).  
After the Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
AMC/RO should arrange for the Veteran to 
undergo a VA orthopedic examination for 
opinions as to the current nature and 
extent of his service- connected left 
shoulder and left thigh disabilities.  The 
physician should identify all present 
manifestations of the service-connected 
disabilities.  The examination must be 
conducted following the protocol in VA's 
Disability Worksheet for VA Bone and Muscle 
Examinations.  The examiner should provide 
a full description of the effects of the 
service-connected disability upon the 
Veteran's employment.  Particular emphasis 
should be placed upon any manifest 
limitation of employment alleged by the 
Veteran.

The claims folder must be made available to 
the examiner for review of the case. A 
notation to the effect that this record 
review took place should be included in the 
report.  Opinions should be provided based 
on the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.  The 
physician is to provide an opinion 
distinguishing symptoms attributable to the 
nonservice-connected and service-connected 
disorders.  In discussing the symptoms 
attributable to the service-connected left 
thigh disability, the examiner should 
consider and address the December 2005 
evidence indicating advanced degenerative 
arthritis of the left hip joint with a 
piece of shrapnel adjacent to the greater 
trochanteric bone.   The examiner should 
also provide an opinion as to whether it is 
at least as likely as not (50 percent or 
greater probability) that the Veteran's 
current left acromioclavicular joint 
arthritis and/or rotator cuff tendonitis 
was incurred or aggravated as a result of 
active service, to include the in-service 
shoulder dislocation and/or shell fragment 
wound.  Adequate reasons and bases are to 
be provided in support of any opinion 
rendered.  If the examiner opines that the 
questions cannot be resolved without 
resorting to speculation, then a detailed 
medical explanation as to why this is so 
(why is the causation unknowable?), must be 
provided.

4.  The Veteran should be scheduled for a 
VA audio examination, to evaluate his right 
ear hearing loss, at a VA medical facility.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examiner should set forth 
all examination findings, along with a 
complete rationale for any conclusions 
reached.  

The examination must be conducted following 
the protocol in VA's Disability Examination 
Worksheet Audio Examination (revised on 
February 17, 2010).  The examination must 
respond to the instructions contained 
therein.  

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claims.



6.  After further review, as advised above, 
the AMC/RO should furnish to the Veteran 
and his representative a statement of the 
case as regards the claims for service 
connection for non-Hodgkin's lymphoma, 
residuals of a left femur fracture, left 
hip arthritis, and left acromioclavicular 
joint arthritis, along with a VA Form 9, 
and afford them the appropriate opportunity 
to file a substantive appeal perfecting an 
appeal on those issues.  The Veteran and 
his representative are hereby reminded that 
to obtain appellate review of any matter 
not currently in appellate status-here, 
entitlement to service connection for non-
Hodgkin's lymphoma, residuals of a left 
femur fracture, left hip arthritis, and 
left acromioclavicular joint arthritis -a 
timely appeal must be perfected within 60 
days of the issuance of the statement of 
the case.

7.  After ensuring that the above 
development is complete, re-adjudicate the 
claims on appeal.  If not fully granted, 
issue a supplemental statement of the case 
before returning the claims to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



			
	MARK D. HINDIN	MICHAEL D. LYON
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          Board 
of Veterans' Appeals



	                         
__________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


